ORDER

PER CURIAM.
Appellant, Mary Jo LaBoube, n/k/a Mary Jo Runyan, appeals the judgment of the Circuit Court of Franklin County modifying a decree of dissolution, which was previously entered, in favor of respondent, Eric La-Boube. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).